DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4 and 7-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang 2014/0241592 A1, in view of Hariton, U.S. Patent Number 10,198,871 B1, further in view of Boonmee et al., U.S. Patent Publication Number 2019/0236371 A1.

Regarding claim 1, Yang discloses in a digital medium environment, a method implemented by at least one computing device for applying modification styles of modified images to other images, the method comprising: obtaining, by the at least one computing device, one or more modified images serving as a basis for a modification style, each of the modified images including image content and modification parameters describing modification to the image content to produce the modified image (paragraph 0061, obtains a plurality of modification for a plurality of images depicting the same individual; paragraph 0049, the database includes one prior modification previous applied to other images, the modification may be embodied as styles with a corresponding descriptor, where the labels characterize the overall effect achieved by the modification, which Examiner interprets as serving as a basis); generating, by the at least one computing device, image representations of the image content (paragraph 0045, 
However it is noted that Yang discloses generating cluster images of image content, but fails to specifically disclose the image representations representing the image content absent any modification of the image content according to the modification parameters, an image representation generated as reduced information that is representative of the image content rather than a pixel-by-pixel entirety of the image content.
Hariton discloses generating, by the at least one computing device, image representations representing the image content (col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional 
However it is noted that both Yang and Hariton fails to specifically disclose the image representation being generated as reduced information that is representative of the image content rather than comprising a pixel-by-pixel entirety of the image content.
Boonmee discloses an image representation generated as reduced information that is representative of the image content rather than a pixel-by-pixel entirety of the image content (paragraph 0062, translate the two dimensional picture information into frequency values, i.e. representations of the frequency of color change, that can be used for comparisons, removal of the high frequency elements; paragraph 0063, one way to reduce the size is the merely shrink the image, color can also be removed from image resulting in grayscale; paragraph 0068, segmenting begins by resampling the full frame image, reducing the size of the original image removes details 
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the generated clusters as disclosed by Yang, generating the clusters of images without modifications as disclosed by Hariton, to store representations with and without modifications as to enable a user to customize styles and modifications on images without modifications.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the cluster images the cluster images having representations as reduced information as disclosed by Boonmee, to improve processing speed of the algorithm to apply the modifications, as maintaining a higher resolution will slow the processing speed.

Regarding claim 2, Yang discloses wherein the modification memories are generated as style data is generated as a representation of the modification memories configured for storage in a file structure
(paragraph 0049, the style descriptor is stored in the training database, each modification stored in the training database may be categorized as one or two main types).

However it is noted that both Yang and Hariton fail to disclose the modification memories as vectors. 
Boonmee discloses the use of vectors is generated as a representation of the generated modification memories configured for storage in a file structure (figure 1, cognitive image indexing; paragraph 0037, feature vectors, a numerical representation of the image segment, the feature vectors can identify or correspond to various image elements, objects, backgrounds, faces, etc.; clustered based upon correlations between vector values of image segments that are close in value; paragraph 0051, particular colors or locations of colors within images can be identified).
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the image clusters as disclosed by Yang, image representation as disclosed by Hariton with and without modifications, to further include the use of vectors as disclosed by Boonmee, to implement a cluster based correlation between values of images that are close in value to be located or to create correspondence between the images in the clusters to image elements.

Regarding claim 4, Yang discloses wherein the modification parameters describe at least one modification to values of parameters that are indicative 

Regarding claim 7, Yang discloses wherein the image content depicts a scene before the modification to the image content to produce the modified image (paragraph 0024, newly acquired images and retrieve one or more modifications based on the newly acquired images).

Regarding claim 8, Yang discloses wherein the modified images are formatted according to a raw image format (paragraph 0020, digital media content may be encoded into any number of formats).

Regarding claim 9, Yang discloses further comprising applying the modification style to the subsequent image by comparing the image representations of the modification memories to an additional image representation of the subsequent image (paragraphs 0042-0043, analyzed 

Regarding claim 10, Yang discloses wherein one modified image is obtained, one modification memory is generated of the one modified image, and the style data includes only the one modification memory (paragraph 0028, configured to retrieve the most commonly modification for “John” and that modification comprises a target hue saturation level for the image) .

Regarding claim 11, Yang discloses further comprising: maintaining the style data in storage (paragraph 0023, one or more modifications obtained from a user of the image editing system may be stored in a training database and later retrieved by the image editing system); and responsive to receiving a user selection to apply the modification style to the subsequent image at a subsequent time, retrieving the style data from the storage and applying the modification style to the subsequent image at the 

Regarding claim 12, it is rejected based upon similar rational as above.  Yang further discloses a system comprising: a representation module implemented at least partially in hardware of at least one computing device to generate a representation of an image's depicted content (paragraph 0045, two clusters 404, 404 of images); a style generation module implemented at least partially in the hardware of the at least one computing device to generate style data for modified images serving as a basis for a modification style, the style data including image representations of the modified images and modification parameters describing modifications to the depicted content to produce the modified images (paragraph 049, modifications embodied as styles with a corresponding descriptor such as sunny or normal where the labels characterize the overall effect achieved by the modification, the style sunny may correspond to a higher brightness level and/or higher contrast level); a representation comparison module implemented at least partially in the hardware of the at least one computing device to compare a representation of an input image to representations of the modified images (paragraph 0054, image attributes analyzer analyzes 
	Boonmee further discloses paragraphs 0039, classifications are saved, they can be labeled with searchable identifiers automatically through a further trained classifier comparison algorithm; paragraph 0040, nature of pictures is known as they are gathered to be representative of categories or objects listed, system may analyze to identify potential elements, feature vectors can identify or correspond to various image elements, clustered together based on correlation between vector values; perceptual hashes create different numerical result, comparison of hashes will determine if the data is identical or different.

Regarding claim 13, Yang discloses wherein the parameter application module is further configured to produce a styled image by applying the modification style to the input image (paragraph 0026, effects applicator 

Regarding claim 14, Boonmee discloses wherein the representation comparison module is further configured to determine a measure of similarity between the representation of the input image and each of the image representations based on the comparison (paragraph 0061, perceptual hashes can be compared to provide a measure of similarity between the two data sets, comparison will determine whether the data is identical or different, generate values indicating similar images).

Regarding claim 15, Boonmee discloses further comprising a parameter determination module to determine the weighted combination of modification parameters based, in part, on measures of similarity between the representation of the input image and the image representations  (paragraphs 0061-0062, comparison of hashes will determine if the data is identical or perceptual hashes of similar images, even if presented at different scales, with different aspect ratios; mathematically translate the information into frequency values, that can be used for comparisons; paragraph 0110, a weight can be number that indicates the strength of a relationship between the classes, therefore 

Regarding claim 16, Boonmee discloses wherein the parameter determination module is further configured to determine how much the modification parameters corresponding to particular modified images contribute to the weighted combination of modification parameters by: arranging the modified images in relation to a plurality of shells (paragraph 0079, training linear support vector classifiers, SVC model is a representation of examples as point in space); determining a closeness of the modified images within each of the shells to the input image based on the measures of similarity (paragraph 0079, SVC mapped so that that the examples of separate categories are divided by a clear gap, examples are then mapped into the same space and predicted to belong to a category or class on which side of the gap they fall; paragraph 0084, the training recognizes and remembers patterns or similarities in the feature vector values and learns to associate those with the identifier of the cluster to which the feature vector was assigned); determining a significance of the modified images within each of the shells based on averages and standard deviations of respective modification parameters (paragraph 0060, identify and select frames within the standard deviation from the average; 

Regarding claim 17, it is rejected based upon similar rational as above.  Yang further discloses in a digital medium environment, a method implemented by at least one computing device for applying modification styles of modified images to other images, the method comprising: receiving, by the at least one computing device, a first selection of an input image and a second selection of a modification style to apply to the input image (paragraph 0057, generate a user interface that presents a dialog box, prompting the user to select which individual the user wishes to focus on; paragraph 0050, user interface prompting the user to select one of the retrieved modifications), the modification style corresponding to style data which includes one or more modification memories of modified images serving as a basis for the modification style (paragraph 0057, based on the selection obtained from the user, the effects accesses the corresponding profile in the database and retrieves a modification to be applied to the 

Regarding claim 18, Yang discloses wherein: the parameters represent different visual characteristics of the input image's depicted content (paragraph 0055, predetermined range of the one or more target attributes specified by the retrieved modification which specifies a level); and the modification parameters describe at least one modification to a visual characteristic of a respective modified image (paragraph 0055, analyzes the 

Regarding claims 19 and 20, they are rejected based upon similar rational as above. 

Regarding claim 21, Yang discloses paragraph 0023, modification obtained from a user of an image editing system stored in a training database and later retrieved, the training utilized by the image editing system to adaptively recommend and/or apply modifications.
Hariton discloses col. 12, lines 4-10, programmatically implement symmetrical changes made to a representation, if a user modifies one or more parameters in a left arm of a representation, content generation component may be configured to programmatically implement changes to the right arm.
However it is noted that Yang and Hariton fail to disclose the image representation is generated by providing the image content to a neural network and extracting a feature vector as output of the neural network.
Boonmee discloses wherein the image representation is generated by providing the image content to a neural network and extracting a feature vector as output of the neural network (paragraph 0037, system may incorporate a neural network in order to process the images and identify 
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the modification as disclosed by both Yang and Hariton, the image representation provided to a neural network and extracting a feature vector as disclosed by Boonmee, to process the images as converted mathematically feature vectors to reduce processing algorithms.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Hariton and Boonmee as applied to claim 1 above, and further in view of Sunkavalli et al., U.S. Patent Publication Number 2017/0139572 A1.

Regarding claim 5, Yang discloses generating image clusters, figure 4, 402, 404, which illustrate image representations depicting landscapes, individuals.
Hariton discloses generating with and without modifications.
Boonmee discloses the image representation includes at least a component of a feature vector having dimensions of numerical features that represent semantic characteristics of a scene depicted in the image content (generating paragraph 0037, feature vectors, a numerical representation of 
It is noted that Yang, Hariton and Boonmee fail to distribution of tonal values across the image content.
Sunkavalli discloses distribution of tonal values across the image content (paragraph 0004, tone style transfer, an image style algorithm that can generate a modified image from a base image based on a color style and tone style of a style image).
	It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include in the modified images as disclosed by Yang, to generate a modified image without and without modification as disclosed by Hariton, to allow a user to customize the images based on images without any modifications.  It further would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to include image clusters or representations with reduced information rather than by pixel by pixel as disclosed by Boonmee, in that maintaining a higher resolution is possible, but it will return many more object features than desired and will slow the processing speed of the 

Regarding claim 6, Sunkavalli further discloses wherein the distribution of tonal values captures distribution of luminance and chrominance components of the image content (figure 1).

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 

Applicant argues the prior art cited fails to disclose image representations representing the image content absent any modification of the image content according to the modifications parameters of the modified images.  Applicant argues the cited portion of the secondary reference Hariton fails to disclose “image representations of the image content absent modification of the image content according to the parameters”.   Examiner responds Hariton discloses in col. 13, lines 11-15, content generation component may be configured to store a three-dimensional representation of 
Applicant argues Hariton fails to relate to modification or not of the images used to generate a representation of a user, and further argues the “image content” is without modification and the claimed “image representations” represent the image content, where the image content is “absent modification”.  Examine responds a representation of image content may be any content generated that represents the image content and therefore may comprise the generated three-dimensional representation, a two-dimensional representation, a stroke, a vector, a black-white representation, PDJ, JPEG or any format, display or type of “representation”.   Examiner further responds the combination of Yang and Hariton, would render obvious a representation of image content, in that as disclosed by 
Applicant argues Boonmee is not cited nor relied upon for image representations and therefore not seen as providing significance.  Examiner responds Boonmee is relied upon as disclosing an image representation generated as reduced information that is representative of the image content rather than a pixel-by-pixel entirety of the image content.  
Applicant argues the prior art Yang fails to disclose generating a modification memory that includes an image representation and modification parameters of a respective modified image.  Examiner responds Yang illustrates in figure 1B, source images 125, database 142, with modifications and further illustrates in figure 4 and 5, two clusters of images 402 and 404, and figure 8.  Hariton discloses image representations of the image content.  Applicant argues the memory in Yang fails to include both an “image 
Applicant argues claim 12, the prior art fails to disclose “a representation module … to generate a representation of an image’s original depicted content taken from a raw image format, the representation generated as reduced information that is representative of the original depicted content”.  Applicant argues Hariton discloses a “three-dimensional representation of a user” and not an image representation of original depicted content.  Examiner responds Hariton discloses col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional camera and in col. 8, lines 51, capture or obtain one or more images of a user, and col. 8, lines 64-66, generate a three-dimensional representation of a user based on one or more images of the user.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues Yan merely describes generating “two clusters 402, 404 of images”, and clusters of images are not image representations.  Examiner disagrees and responds that a cluster of an image may be interpreted as an image representation in that it is representative of an image.
	Applicant argues Boonmee relates to indexing an labeling image elements is different from generation of “style data including image representation of the original depicted content taken from raw image format of the modified images, and the style data further including modification parameters taken from the raw image format of the modified images and describing modifications to the original depicted content to produce the modified images.  Examiner responds one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Examiner further responds Boonmee discloses paragraph 0068, segmenting begins by resampling the full frame image, reducing the size of the original image removes details and only larger objects remain perceptual, maintaining a higher resolution is possible, but it will return many more object features than desired and will slow the 
	Applicant argues claim 17. Applicant argues Hariton discloses “three-dimensional representation of a user generated based on one or more images of the user” and that Hariton relates to generating a three-dimensional representation of a user, not a representation of a modified image that represents the original depicted content of the modified image.  Examiner responds Hariton discloses col. 13, lines 11-15, content generation component may be configured to store a three-dimensional representation of a user generated based on one or more images of the user with or without one or more modifications to the three-dimensional representation, and col. 8, lines 10-12, based on still images and/or video captured with a three-dimensional camera and in col. 8, lines 51, capture or obtain one or more images of a user, and col. 8, lines 64-66, generate a three-dimensional representation of a user based on one or more images of the user.  Examiner responds therefore Hariton discloses the three-dimensional representation of a user, where the user represents the original depicted content, i.e. the captured image of a user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616